DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 are objected to because of the following informalities:
Claim 1, line 10 introduces gemstones, while line 15 talks about diamonds. This isn’t indefinite as it’s understood that diamonds are gemstones, but it’s awkward – especially as claim 22 specifies the gemstone is a diamond. For purposes of examination, examiner reads ‘diamonds’ as ‘the gemstones’.
Claim 3, line 3 could probably use an “a” between “to” and “platform”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the claims recite the limitation "the pole of the sphere". There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the term “about 200mm” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim16, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, the limitation ‘either one color, or more than one color’ covers all possible choices.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 19-20, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (United States Patent 8878145).
As to claim 1, Liu teaches a system for viewing and ascertaining optical characteristics of gemstones, said system including:
 	a first and second integrating sphere (Figure 1, elements 2 & 1), wherein each integrating sphere is in optical communication with each other and having a spacer portion (Figure 1, element 3) disposed therebetween,
 	a first light source engaged with the first sphere and for providing light to the interior of the first sphere (Figure 1, element 10) and a second light source engaged with the second sphere and for providing light to the interior of the second sphere (Figure 1, element 9);
 	at least one optical image acquisition device in communication with the interior of one of the spheres for acquisition of an optical image of a gemstone disposed in a region between the spheres (Figure 1, element 12);
 	a transparent platform for supporting the gemstone between the two integrating spheres (Figure 1, element 5); and
 	a control module in communication with the optical image acquisition device, for controlling the acquisition of optical images of diamonds thereof (Figure 1, element 13);
 	wherein said optical image of the gemstone is processed by a processor to ascertain one or more optical characteristics of the gemstone (column 6, lines 37-44).
As to claim 2, Liu teaches everything claimed, as applied above in claim 1, in addition it is an inherent property of integrating spheres to have the claimed property.
As to claim 19, Liu teaches everything claimed, as applied above in claim 1, in addition the at least one optical image acquisition device is monochromatic or polychromatic (Figure 1, element 12 is a spectrometer).
As to claim 20, Liu teaches everything claimed, as applied above in claim 1, in addition the system provides for determining the colour of a gemstone (Abstract, first sentence).  
As to claim 22, Liu teaches everything claimed, as applied above in claim 1, in addition the gemstone is diamond (column 2, line 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Ganninger (United States Patent Application Publication 20160199985).
As to claim 3, Liu teaches everything claimed, as applied above in claim 1, in addition a platform for supporting the gemstone between the two integrating spheres (Figure 1, element 5).
 	Liu does not teach a mechanical arm controlled by the control module, for delivery of a gemstone from external of the integrating spheres to platform for supporting the gemstone. However, it is known in the art as taught by Ganninger. Ganninger teaches a mechanical arm (Figure 1, element 103) controlled by the control module (paragraph 0010), for delivery of a gemstone (paragraph 0041) from external of the [integrating spheres to platform for supporting the gemstone] (paragraph 0010 teaches the robot arm picks up an object from one place and places it at another). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mechanical arm controlled by the control module, for delivery of a gemstone from external of the integrating spheres to platform for supporting the gemstone, in order to have the placement process be faster and more accurate than doing it by hand.
As to claim 4, Liu in view of Ganninger teaches everything claimed, as applied above in claim 3, in addition Ganninger teaches the claims movement (paragraph 0039 teaches a 6-axis robot, paragraph 0043 teaches picking something up and moving it).
As to claim 5, Liu in view of Ganninger teaches everything claimed, as applied above in claim 3, but is silent as to the claimed door, but Liu teaches ‘The sample is placed on the measurement aperture filter inside the sample integrating sphere’ and it is common in the art of optical analysis using integrating spheres to place an object inside the sphere, the need to maintain the integrity of the integrating sphere obviously mandates a closeable aperture, and doing so would have taken only ordinary engineering expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to have a door, in order to more easily change the sample (as opposed to e.g. moving the spheres apart).
Claims 6, 10-14, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Lo (United States Patent Application Publication 20120179290).
As to claim 6, Liu teaches everything claimed, as applied above in claim 1, with the exception of a plurality of optical image acquisition devices in communication with the interior of at least one of the spheres. However, it is known in the art as taught by Lo. Lo teaches a plurality of optical image acquisition devices in communication with the interior of at least one of the spheres (paragraph 0097 teaches any number of cameras). It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of optical image acquisition devices in communication with the interior of at least one of the spheres, in order to more effectively image the gem.
As to claim 10, Liu teaches everything claimed, as applied above in claim 1, with the exception of one or more optical image acquisition devices for acquiring an inclined image of the gemstone, wherein one or more optical image acquisition devices is directed towards the gemstone and is inclined to an axis extending through the poles of the spheres. However, it is known in the art as taught by Lo. Lo teaches one or more optical image acquisition devices for acquiring an inclined image of the gemstone, wherein one or more optical image acquisition devices is directed towards the gemstone and is inclined to an axis extending through the poles of the spheres (Figure 16, camera apertures 168). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more optical image acquisition devices for acquiring an inclined image of the gemstone, wherein one or more optical image acquisition devices is directed towards the gemstone and is inclined to an axis extending through the poles of the spheres, in order to more efficiently acquire multiple views of the gem.
As to claim 11, Liu in view of Lo teaches everything claimed, as applied above in claim 10, with the exception of said one or more optical image acquisition devices is directed towards the gemstone and is inclined at an angle in the range of from 40 degrees to 50 degrees to an axis extending through the poles of the spheres. However, Lo teaches camera apertures at an angle from the polar axis (Figure 16, element 168 vs. polar element 161) and it would have been obvious to one of ordinary skill in the art at the time of filing to have cameras within the claimed range, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, the ideal pavilion angle cut for a diamond is 40.75 degrees and a range including this angle would be done in order to obtain an image perpendicular to this face.
As to claims 12-14, Liu teaches everything claimed, as applied above in claim 1, with the exception of the distance between the image acquisition device and the gemstone. However, Lo teaches the system components may be sized depending on circumstances (paragraph 0065) and the optimal operating distance of cameras varies widely, and it would have been obvious to one of ordinary skill in the art at the time of filing to choose a distance based on system components, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired distance based on what’s best for the optical components you have. See MPEP 2144.06(II).
As to claim 16, Liu teaches everything claimed, as applied above in claim 1, with the exception of the light source is selected from the group including an LED (Light Emitting Diode) light source, a Xeon lamp light source, and incandescent light source, and fluorescent lamp light source, a solar simulator or the like. However, it is known in the art as taught by Lo. Lo teaches the light source is selected from the group including an LED (Light Emitting Diode) light source, a Xeon lamp light source, and incandescent light source, and fluorescent lamp light source, a solar simulator or the like (paragraph 0093 teaches LED lights). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light source is selected from the group including an LED (Light Emitting Diode) light source, a Xeon lamp light source, and incandescent light source, and fluorescent lamp light source, a solar simulator or the like, in order to take advantage of their low cost.
As to claim 18, Liu teaches everything claimed, as applied above in claim 1, with the exception of the at least one optical image acquisition device is a digital camera. However, it is known in the art as taught by Lo. Lo teaches the at least one optical image acquisition device is a digital camera (paragraph 0091). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one optical image acquisition device is a digital camera, in order to take advantage of their accuracy and reliability.
As to claim 21, Liu teaches everything claimed, as applied above in claim 1, with the exception of determining the clarity of a gemstone. However, it is known in the art as taught by Lo. Lo teaches determining the clarity of a gemstone (paragraph 0017). It would have been obvious to one of ordinary skill in the art at the time of filing to be determining the clarity of a gemstone, in order to better appraise its value.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
As to claim 7, Liu teaches everything claimed, as applied above in claim 1, with the exception of a first optical image acquisition device in communication with the interior of the first sphere at the pole of the sphere. However, Liu teaches an image acquisition device location (Figure 1, element 6), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the location be at any desired place, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. in this case, a polar location would be done in order to provide a normal (perpendicular to the table of the gem) view of the bottom of the gem.
As to claim 8, Liu teaches everything claimed, as applied above in claim 7, with the exception of a further optical image acquisition device in communication with the interior of the second sphere at the pole of the sphere. However, Lo teaches multiple cameras (paragraph 0097) and it would have been obvious to one of ordinary skill in the art at the time of filing to have multiple polar cameras, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. In this case, two cameras would be done in order to provide simultaneous top and bottom views of the gem.
As to claim 9, Liu teaches everything claimed, as applied above in claim 1, with the exception of one or more optical image acquisition devices for acquiring a side image of the gemstone, wherein one or more optical image acquisition devices acquires said side image of the gemstone through an aperture extending through the spacer portion. However, Liu teaches an image acquisition device location (Figure 1, element 6), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the location be at any desired place, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. in this case, a side would be done in order to provide a profile view of the gem.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu (United States Patent Application Publication 20070153256 hereafter referred to as Liu2007).
As to claim 15, Liu teaches everything claimed, as applied above in claim 1, with the exception of the light sources provide a predetermined constant light level of colour temperature 6500K. However, it is known in the art as taught by Liu2007. Liu 2007 teaches the light sources provide a predetermined constant light level of colour temperature 6500K (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light sources provide a predetermined constant light level of colour temperature 6500K, in order to better achieve a standardized result.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of McCord et al (United States Patent Application Publication 20150316411).
As to claim 17, Liu teaches everything claimed, as applied above in claim 1, with the exception of the platform is rotatable about the central axis extending between the pole of the spheres and within the system of integrating spheres, and provides for rotation of the gemstone about the central axis such that a plurality of optical images of the gemstones can be acquired by the at least one optical image acquisition devices. However, it is known in the art as taught by McCord. McCord teaches the platform is rotatable about the central axis extending between the pole of the spheres and within the system of integrating spheres, and provides for rotation of the gemstone about the central axis such that a plurality of optical images of the gemstones can be acquired by the at least one optical image acquisition devices (Figure 8 has integrating sphere 40 and stage 12, and paragraph 0040 teaches the stage may be a rotating turret). It would have been obvious to one of ordinary skill in the art at the time of filing to have the platform is rotatable about the central axis extending between the pole of the spheres and within the system of integrating spheres, and provides for rotation of the gemstone about the central axis such that a plurality of optical images of the gemstones can be acquired by the at least one optical image acquisition devices, in order to position the object at any desired position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877